IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

WILLIE RAY HARPER,                      NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Appellant,                        DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D15-4989

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed February 8, 2016.

An appeal from an order of the Circuit Court for Escambia County.
Terry D. Terrell, Judge.

Willie Ray Harper, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, WETHERELL, and RAY, JJ., CONCUR.